Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's amendments and remarks submitted 1/25/2022 have been entered and considered, but are not found convincing. Claims 1-5, 7-9 and 11-20 have been amended and claim 21 has been added. In summary, claims 1-21 are pending in the application. Applicant’s amendments have necessitated the new grounds of rejection set forth herein, according, this action is made final.
Response to Arguments
Claim Interpretation:
Applicant has amended claims 11-19 to recite sufficient structures. Claims 11-19 are no longer interpreted under 35 U.S.C. 112(f)
Claim Objection:
Applicant has amended claim 18 to overcome the objection.  The objection of claim 18 has been withdrawn. 
Claim Rejection -35 U.S.C 103
Applicant's arguments with respect to independent claims have been considered but are moot because the rejection has been modified to address a newly added limitations. The Examiner relies on SEDER and Tillman for argues limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-3, 5-8, 10, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) in view of Bar-Zeev et al, U.S Patent Application Publication No. 20160267717 (“Bar-Zeev_717”) in view of Vajapey et al, U.S Patent Application 
Regarding independent claim 1, SEDER teaches a computer implemented method for displaying contents on an augmented reality (AR) device (Fig.2), the method comprising:
capturing a field of view of a user (¶0011 “The image capture device 12 may include a camera or camera system that captured images exterior of the vehicle, and more specifically, images that the driver would be viewing through the front windshield or sidelights (i.e., side window). The image capture device may include, but is not limited to, a three dimensional (3D) camera or a stereo camera. Preferably, the image capture device captures 3D images or is capable of capturing images in 3D or providing images that can be processed into 3D images.”)
tracking a vision of the user towards one or more objects in the recorded field of view (¶0016 “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere. The head tracker 18 may include a device mounted in the vehicle the monitors either the location of the head or the gaze of the eyes. The head tracker 18 may also be integrated with the waveguide HUD 16 if augmented reality glasses are utilized. In this identifying disappearance of the determined object of interest in the recorded field of view (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”); 
generating analyzed data; and displaying a content of the object of interest based on the analyzed data, on the AR device (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar. As a result, the augmented reality display system 10 supplements the occluded portion of the object and a holographic display is projected on an image plane beyond the A-pillar so as to supplement portions of the occluded object), identifying whether the disappearance of the object of interest in the recorded field of view is intentional disappearance or un-intentional disappearance based on movement of the vision of the user(¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.” Where determining whether the occupant is looking in the direction of the vehicle component occluding the object is considered as un-intentional disappearance or whether the occupant is looking elsewhere is considered intentional disappearance) and2Appln. No.: 16/796,318 in case that the disappearance of the object of interest is the intentional disappearance, identifying whether the intentional disappearance is intentional disappearance based on a lack of interest of the user or intentional disappearance despite the interest of the user (¶0026 “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy  In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36” where driver is not looking at an A-pillar for at least a predetermined period of time is considered as intentional disappearance based on a lack of interest of the user and the driver is looking away from A-pillar is considered as intentional disappearance despite the interest of the user) SEDER is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Bar-Zeev_717 teaches capturing a field of view of a user (¶0030 “Hub computing system 12 further includes a capture device 20 for capturing image data from portions of a scene within its field of view (FOV). As used herein, a scene is the environment in which the users move around, which environment is captured within the FOV of the capture device 20 and/or the FOV of each head mounted display device 2.”); 
recording the captured field of view (¶0061 “Capture device 20 may further include a memory 434 that may store the instructions that are executed by processor 432, images or frames of images captured by the 3-D camera and/or RGB camera, or any other suitable information, images, or the like”);
tracking a vision of the user towards one or more objects in the recorded field of view (¶0111-0112 “It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking. [0112] In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”); 
determining an object of interest in the recorded field of view (¶0112” In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”.”);
identifying a frame indicating disappearance of the determined object of interest in the recorded field of view (¶0089 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the scene, possibly occluding a user's view of objects in the scene.; ¶0 0140 “Referring again to FIG. 9, using the extrapolated positions of objects at time t+X ms, the processing unit 4 may next determine occlusions and shading in the user's predicted FOV in step 644. In particular, the screen map has x, y and z positions of all objects in the scene, including moving and non-moving objects and the virtual objects. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are user-specific.” Where the object fully occludes the user’s view is considered as containing disappearance);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an augmented reality image representing the portion of the occluded object of SEDER with capturing and recording a field of view of user  and determining occlusion as seen in Bar-Zeev_717 because this modification would fusing virtual content with real content to 
In the same field of view, Vajapey teaches identifying a frame indicating disappearance of the determined object of interest in the recorded field of view (¶0056 “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”);
 analyzing the identified frame based on at least one disappearance of the object of interest (¶0056 “…. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0057 “In some embodiments, data ;
generating analyzed data based on the analyzed frame (¶0055 “ More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object.”),
wherein the analyzing the identified frame comprises: identifying whether the disappearance of the object of interest in the recorded field of view(¶0055 of Vajapey “More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region he object being tracked can disappear from view if it moves out of the video frame or moves behind and is hidden by another object, such as when a car being tracked goes under a bridge” ¶0056 of Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an 
In the same field of endeavor, Tillman teaches displaying a content of the object of interest based on the analyzed data, on the  on the AR device,2Appln. No.: 16/796,318 wherein the displaying the content of the object of interest on the AR device comprises displaying the content of the object of interest based on the intentional disappearance despite the interest of the user (¶0030 “Referring now to FIG. 3A, this depicts another example view 200' of what is seen by the user 212 of FIGS. 2A and 2B through the augmented reality device 214 according to an illustrative embodiment. This view 200' now includes door 216, lamp 208 and plant 210 and excludes television screen 202 (FIG. 3B depicts another top-down graphical representation (corresponding to FIG. 3A) of the user 212 in the room 250. This view 200' includes augmented reality element 302. Augmented reality element 300 does not physically exist in the room but, rather, is displayed in the user's field of view. In this example, augmented reality element 302 replaces augmented reality elements 204A and 204B. In this example, augmented reality element 300 replicates the content of what is being displayed on television 202 (which is now outside the field of view of the user 212). Thus, in this embodiment, when the user looks away from the television (for instance, to go to a different room or to talk to a person sitting next to him or her) augmented reality element 302 is presented so that the user does not miss the content being presented on the television. In one example, when the user once again has the television in his or her field of view, the display can be returned to that such as shown in FIG. 2A.”) 
Therefore, in combination of  SEDER, Bar_Zeev_717 and Vajapey, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an augmented reality image representing the portion of the occluded object of SEDER with display augmented reality element presenting what is being displayed to the user when the user looks away as seen in Tillman because this modification would replicate the content of what is being displayed (which is now outside the field of view of the user). Thus, when the user looks away augmented reality element is presented so that the user does not miss the content being presented (¶0030 of Tillman).  
Thus, the combination of SEDER, Bar_Zeev_717, Vajapey, and Tillman teaches a computer implemented method for displaying contents on an augmented reality (AR) device, the method comprising: capturing a field of view of a user; recording the captured field of view; tracking a vision of the user towards one or more objects in the recorded field of view; determining an object of interest in the recorded field of view;  identifying a frame indicating disappearance of the determined object of interest in the recorded field of view; analyzing the identified frame based on at least one disappearance of the object of interest; generating analyzed data based on the analyzed frame; and displaying a content of the object of interest based on the analyzed data, on the  on the AR device ,wherein the analyzing the identified frame comprises: identifying whether the disappearance of the object of interest in the recorded field of view is intentional disappearance or un-intentional disappearance based on movement of the vision of the user, and2Appln. No.: 16/796,318 in case that the disappearance of the object of interest is the intentional disappearance, identifying whether the intentional disappearance is intentional disappearance based on a lack of interest of the user or intentional disappearance despite the interest of the user, and wherein the displaying the content of the object of interest on the AR device comprises displaying the content of the object of interest based on the intentional disappearance despite the interest of the user.
Regarding claim 2, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 1, wherein the determining the object of interest comprises determining the object of interest based on a direction of the vision of the user towards the object for a threshold time (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”; ¶0058 of Tillman “In other examples, while augmented reality displays can appear "fixed" above, below and/or or  if the viewer looks away from the television screen for more than a threshold period of time (e.g., 5 seconds, 10 seconds, 15 seconds, 20 seconds) then a "floating" augmented reality display can be presented in the user's field of view showing, for example, the game that he or she was watching. Such a feature can be useful when, for example, the user leaves a den or TV room to get food from the kitchen for a snack break or to take a bathroom break), and 
wherein the intentional disappearance despite the interest of the user is identified based on the direction of the vision of the user moving from the object of interest to another object in the AR device after the threshold time (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”¶0058 of Tillman “In other examples, while augmented reality displays can appear "fixed" above, below and/or or beside the television screen, if the viewer looks away from the television screen for more than a threshold period of time (e.g., 5 seconds, 10 seconds, 15 seconds, 20 seconds) then a "floating" augmented reality display can be presented Thus, in this embodiment, when the user looks away from the television (for instance, to go to a different room or to talk to a person sitting next to him or her) augmented reality element 302 is presented so that the user does not miss the content being presented on the television.” where user looks away more than a threshold time from television to talk to a person sitting next to him or her which is considered the direction of the vision of the user moving from the object of interest to another object) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 3, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 1, wherein the method further comprises: identifying the lack of the interest of the user in the object (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36” where the driver is not looking at a A-pillar for at least a predetermined period of time is considered as the lack of the interest of the user), and 3 wherein the analyzing the identified frame based on the un-intentional disappearance comprises determining an obstruction between the user and the object of interest (¶0010 of SEDER “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”; ¶0089 of Bar_Zeev_717 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the scene, possibly occluding a user's view of objects in the scene” ¶0140 of Bar_Zeev_717 “.. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are user-specific” ¶0056 of  Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a 
Regarding claim 5, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 1, wherein the analyzing the identified frame is based on intentional disappearance and comprises identifying the lack of the interest of the user towards the one or more objects, wherein the determining the object of interest is performed using a threshold time (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”; ¶0056 of Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”), and wherein the identifying the frame is based on a vision time and the threshold time (¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made 
Regarding claim 6, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 3, wherein the obstruction between the user and the object of interest is determined based on vision analysis, object identification, eye movement, head movement, or gaze fixation time for another object after disappearance of the object of interest (¶0016 of SEDER “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere. The head tracker 18 may include a device mounted in the vehicle the monitors either the location of the head or the gaze of the eyes. The head tracker 18 may also be integrated with the waveguide HUD 16 if augmented reality glasses are utilized. In this scenario, an eye tracker would be integrated as part of the spectacles for tracking movements of the eye.; ¶0140 of Bar_Zeev_717 “.. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are , and wherein the obstruction between the user and the object of interest is determined by using a plurality of sensors (¶0022 of SEDER “In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction ; ¶00025 of Bar_Zeev_717 “One or more of the sensors are used to scan the neighboring environment and build a model of the scanned environment. Using the model, a virtual image is added to a view of the model at a location that is in reference to a real world object that is part of the model. The system automatically tracks where the one or more users are looking so that the system can figure out the users' field of view through the display of the head mounted display device. Each of the users can be tracked using any of various sensors including depth sensors, image sensors, inertial sensors, eye position sensors, etc.;”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 7, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 1, wherein the tracking the vision of the user is based on at least one of parameters including an eye gaze, a direction of eye movement, a direction of head movement, a dilation of pupils, a number of eye blinks, an angle of rotation of 5Appln. No.: 16/796,318 head, a speed of rotation of head, facial expression, a widening of eye size, a pupil and iris movement, and voice recognition (¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, ¶0111 of Bar_Zeev_717 “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit 
Regarding claim 8, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 3, wherein the analyzing the identified frame based on intentional disappearance comprises: 
analyzing the vision of the user with respect to the object of interest for a pre- defined time interval (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”); 
identifying intentional non-obstructive disappearance of the object of interest using an artificial intelligence based multi-parameter model, wherein the multi-parameter model comprises at least on of parameters related eye movement of the user, engagement level of the user, companions with the user, and an object category (¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be ¶0108 of  Bar_Zeev_717 “In step 700, the calibrated image data for the scene is analyzed at the hub to determine both the user head position and a face unit vector looking straight out from a user's face. The head position is identified in the skeletal model. The face unit vector may be determined by defining a plane of the user's face from the skeletal model, and taking a vector perpendicular to that plane. This plane may be identified by determining a position of a user's eyes, nose, mouth, ears or other facial features. The face unit vector may be used to define the user's head orientation and may be considered the center of the FOV for the user. The face unit vector may also or alternatively be identified from the camera image data returned from the cameras 112 on head mounted display device 2. In particular, based on what the cameras 112 on head mounted display device 2 see, the associated processor 104 and/or hub 12 is able to determine the face unit vector representing a user's head orientation..”; ¶0111 of  train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”; ¶0073 Vajapey “In some instances, the data output by the system is used to train or tune a machine learning model by taking the output data (e.g., in the form of pixel coordinates (x,y) like a pixel grid), and using the output data as a reference for an algorithm (e.g., a convolutional neural network) to tune function parameters of the model. One example of a convolutional neural network (CNN) has a series of linear functions that all compute  ; profiling viewing data and data received from sensors for a threshold time (¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”; ¶0111 of Bar_Zeev_717 “It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The ; 
identifying gaze at a pre-determined location of the AR device( ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”); and 
determining a probability of expectation of the user on the field of view based on despite of user's interest in the object (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”; ¶0058 of Tillman “In other examples, while augmented reality displays can appear "fixed" above, below and/or or beside the television screen, if the viewer looks away from the television screen for more than a threshold period of time (e.g., 5 seconds, 10 seconds, 15 seconds, 20 seconds) then a "floating" augmented reality display can be presented in the user's field of view showing, for example, the game that he or she was watching.”;¶0124 of Bar_Zeev_717 “ The operation of the processing unit 4 and head mounted display device 2 will now be explained with reference to steps 630 through 658. In general, for each frame, a processing unit 4 extrapolates received data to predict the final position of objects in a scene, and the associated user's view of those objects, at a time in the future when the virtual objects are to be displayed to a user through the head mounted display device 2. The extrapolated prediction of the final FOV generated by the processing unit 4 may be continuously or repeatedly updated during a frame, based on data received from the hub 12 and head mounted display device 2.”; ¶0056 of Vajapey “ In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has n some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”) In addition, the same motivation is used as the rejection for claim 1. 
Regarding claim 10, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 1, wherein the method further comprises computing a time required by the user for viewing the object of interest based on an object information, and wherein the computing the time required by the user for viewing the object of interest is determined based on a total time required by the user to view the object of interest and duration for which the user has viewed the object of interest before disappearance (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An 
Regarding independent claim 20, SEDER teaches a computer implemented method for displaying contents on an augmented reality (AR) device (Fig.2), the method comprising:
capturing a field of view of a user (¶0011 “The image capture device 12 may include a camera or camera system that captured images exterior of the vehicle, and more specifically, images that the driver would be viewing through the front windshield or sidelights (i.e., side window). The image capture device may include, but is not limited to, a three dimensional (3D) camera or a stereo camera. Preferably, the image capture device captures 3D images or is capable of capturing images in 3D or providing images that can be processed into 3D images.”);
tracking an eye gaze of the user towards an object of interest in the recorded field of view (¶0016 “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the 
 identifying at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view (¶0016“ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.” Where determining whether the occupant is looking in the direction of the vehicle component occluding the object is considered as un-intentional disappearance or whether the occupant is looking elsewhere is considered intentional disappearance”); 
generating analyzed data; and displaying a content of the object of interest based on the analyzed data, on the  AR device (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of a result, the augmented reality display system 10 supplements the occluded portion of the object and a holographic display is projected on an image plane beyond the A-pillar so as to supplement portions of the occluded object);
identifying the intentional disappearance and the un-intentional disappearance of the object of interest in the recorded field of view based on movement of the eye gaze of the user(¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.” Where determining whether the occupant is looking in 
intentional disappearance). SEDER is understood to be silent on the remaining limitations of claim 20.
 In the same field of endeavor, Bar_Zeev_717 teaches capturing a field of view of a user (¶0030 “Hub computing system 12 further includes a capture device 20 for capturing image data from portions of a scene within its field of view (FOV). As used herein, a scene is the environment in which the users move around, which environment is captured within the FOV of the capture device 20 and/or the FOV of each head mounted display device 2.”); 
recording the captured field of view (¶0061 “Capture device 20 may further include a memory 434 that may store the instructions that are executed by processor 432, images or frames of images captured by the 3-D camera and/or RGB camera, or any other suitable information, images, or the like”);
tracking an eye gaze of the user towards an object of interest in the recorded field of view(¶0111-0112 “It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the n order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”);
 identifying a frame indicating at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view (¶0089 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. However, the display of virtual objects to a user as the user moves his head is a more difficult problem. In an example where a user is looking at a stationary virtual object in his FOV, if the user moves his head left to move the FOV left, the display of the virtual object needs to be shifted to the right by an amount of the user's FOV shift, so that the net effect is that the virtual three-dimensional object remains stationary within the FOV. It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the scene, possibly occluding a user's view of objects in the scene.; ¶0 0140 “Referring again to FIG. 9, using the extrapolated positions of objects at time t+X ms, the processing unit 4 may next determine occlusions and shading in the user's predicted FOV in step 644. In particular, the screen map has x, y and z positions of all objects in the scene, including moving and non-moving objects and the virtual objects. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are user-specific.” Where the object fully occludes the user’s view is considered as containing disappearance) In addition, the same motivation is used as the rejection for claim 1.Both SEDER and Bar_Zeev_717 are silent on the remaining limitations of claim 20.
In the same field of endeavor, In the same field of view, Vajapey teaches identifying a frame indicating at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view (¶0056 “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”);
 analyzing the identified frame based on the at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest (¶0056 “…. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0057 “In some embodiments, data collected and returned or output by the system is used to train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”);
generating analyzed data based on the analyzed frame (¶0055 “ More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with 
wherein the analyzing the identified frame comprises:  identifying the intentional disappearance and the un-intentional disappearance of the object of interest in the recorded field of view (¶0055 of Vajapey “More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object. For example, the system can determine or make a prediction of a location of the object in a subsequent video frame regardless of whether the object is visible in the subsequent video frame, and the object's identifier or ID can be recalled and placed around the predicted location of the object even in the case where the object disappears from view. The object being tracked can disappear from view if it moves out of the video frame or moves behind and is hidden by another object, such as when a car being tracked goes under a bridge” ¶0056 of Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”) In addition, the same motivation is used as the rejection for claim 1. SEDER, Bar_Zeev_717 and Vajapey are silent on the remaining limitations of claim 20.
In the same field of endeavor, Tillman teaches displaying a content of the object of interest based on the analyzed data, on the  AR device,  wherein the displaying the content of the object of interest on the AR device comprises displaying the content of the object of interest based on the intentional disappearance despite the interest of the user(¶0030 “Referring now to FIG. 3A, this depicts another example view 200' of what is seen by the user 212 of FIGS. 2A and 2B through the augmented reality device 214 according to an illustrative embodiment. This view 200' now includes door 216, lamp 208 and plant 210 and excludes television screen 202 (FIG. 3B depicts another top-down graphical representation (corresponding to FIG. 3A) of the user 212 in the room 250. This view 200' includes augmented reality element 302. Augmented reality element 300 does not physically exist in the room but, rather, is displayed in the user's field of view. In this example, augmented reality element 302 replaces augmented reality elements 204A and 204B. In this example, augmented reality element 300 replicates the content of what is being displayed on television 202 (which is now outside the field of view of the user 212). Thus, in this embodiment, when the user looks away from the television (for instance, to go to a different room or to talk to a person sitting next to him or her) augmented reality element 302 is presented so that the user does not miss the content being presented on the television. In one example, when the user once again has the television in his or her field of view, the display can be returned to that such as shown in FIG. 2A.”) In addition, the same motivation is used as the rejection for claim .
Thus, the combination of SEDER, Bar_Zeev_717, Vajapey, and Tillman teaches a computer implemented method for displaying contents on an augmented reality (AR) device, the method comprising: capturing a field of view of a user; recording the captured field of view; tracking an eye gaze of the user towards an object of interest in the recorded field of view; identifying a frame indicating at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view; analyzing the identified frame based on the at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest; generating analyzed data based on the analyzed frame; and displaying a content of the object of interest based on the analyzed data, on the  AR device, wherein the analyzing the identified frame comprises:  identifying the intentional disappearance and the un-intentional disappearance of the object of interest in the recorded field of view based on movement of the eye gaze of the user, and wherein the displaying the content of the object of interest on the AR device comprises displaying the content of the object of interest based on the intentional disappearance despite the interest of the user.
Regarding claim 21, SEDER, Bar_Zeev_717, Vajapey, and Tillman teach the method of claim 20, wherein the determining the object of interest comprises determining the object of interest based on a direction of the eye gaze of the user towards the object for a threshold time (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”; ¶0058 of Tillman “In other examples, while augmented reality displays can appear "fixed" above, below and/or or beside the television screen, if the viewer looks away from the television screen for more than a threshold period of time (e.g., 5 seconds, 10 seconds, 15 seconds, 20 seconds) then a "floating" augmented reality display can be presented in the user's field of view showing, for example, the game that he or she was watching. Such a feature can be useful when, for example, the user leaves a den or TV room to get food from the kitchen for a snack break or to take a bathroom break), and wherein the intentional disappearance despite the interest of the user is identified based on the direction of the vision of the user moving from the object of interest to another object in the AR device after the threshold time (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”¶0058 of Tillman “In other examples, while augmented reality displays can appear "fixed" above, below and/or or beside the television screen, if the viewer looks away from the television screen for more than a threshold period of time (e.g., 5 seconds, 10 seconds, 15 seconds, 20 seconds) then a "floating" augmented reality display can be presented in the user's field of view showing, for example, the game that he or she was watching. ¶0030 “Referring now to FIG. 3A, this depicts another example view 200' of what is seen by the user 212 of FIGS. 2A and 2B through the augmented reality device 214 according to an illustrative embodiment. This view 200' now includes door 216, lamp 208 and plant 210 and excludes television screen 202 (FIG. 3B depicts another top-down graphical representation (corresponding to FIG. 3A) of the user 212 in the room 250. This view 200' includes augmented reality Thus, in this embodiment, when the user looks away from the television (for instance, to go to a different room or to talk to a person sitting next to him or her) augmented reality element 302 is presented so that the user does not miss the content being presented on the television.” where user looks away more than a threshold time from television to talk to a person sitting next to him or her which is considered the direction of the vision of the user moving from the object of interest to another object) In addition, the same motivation is used as the rejection for claim 1.
2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) in view of Bar-Zeev et al, U.S Patent Application Publication No. 20160267717 (“Bar-Zeev_717”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of Tillman, U.S Patent Application Publication No. 20190007750 (“Tillman”) further in view of LU et al, U.S Patent Application Publication No. 20170242481 (“LU”) further in view of Gauglitz et al, U.S Patent Application Publication No. 2016035838 (“Gauglitz”)
the method of claim 1, wherein the method further comprises:
 storing, in a database, the recorded field of view (¶0049 of Bar_Zeev_717 “ In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the two room-facing cameras 112 and stores images received from the room-facing cameras in camera buffer 218. 0048 of Bar-Zeev “In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the two room-facing cameras 112 and stores images received from the room-facing cameras in camera buffer 218. Display driver 220 will drive microdisplay 120.”), pre-defined time interval (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made , pre-defined object categories (¶0040 of Vajapey, “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Other appropriate shapes can be used. In some embodiments, the disclosed method and system are used to perform not just object tracking, but also object segmentation tracking, wherein a pixel or group of pixels are tracked rather than an object of interest.”), and data related to the one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects (¶0049 of Bar_Zeev_717 “In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the The IMU unit 132 may provide kinematic measurements such as velocity, acceleration and jerk for movement of the head mounted display device 2 in six degrees of freedom: translation along three axes and rotation about three axes. Using these measurements for a current time period, it is a straightforward extrapolation to determine a net change from the current FOV position to a final field of view X ms into the future. Using the data from steps 764, 768 and 770, the final FOV at time t+X ms may be extrapolated in step 772..”) ;
 rendering positioning of the content on the AR device based on gaze of the user, user's preferences, and current view content (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking ; 
highlighting the object of interest (¶0040 of Vajapey “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Other appropriate shapes can be used. In some embodiments, the disclosed method and system are used to perform not just object tracking, but also object segmentation tracking, wherein a pixel or group of pixels  gaze at a pre-defined location in the AR device ( ¶0016 of SEDER “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere. The head tracker 18 may include a device mounted in the vehicle the monitors either the location of the head or the gaze of the eyes. The head tracker 18 may also be integrated with the waveguide HUD 16 if augmented reality glasses are utilized. In this scenario, an eye tracker would be integrated as part of the spectacles for tracking movements of the eye”)., and a threshold time (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking ; 
detecting and recognizing the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network (¶0073 of Vajapey “ In some instances, the data output by the system is used to train or tune a machine learning model by taking the output data (e.g., in the form of pixel coordinates (x,y) like a pixel grid), and using the output data as a reference for an algorithm (e.g., a convolutional neural network) to tune function parameters of the model. One example of a convolutional neural network (CNN) has a series of linear functions that all compute outputs based on inputs such as RGB pixel values and constant parameters that are tuned. In some cases, the pixel values and parameters are tuned by performing a back-propagation process. This back-propagation process attempts to minimize an error function by adjusting constants or weights on a series of functions whose aggregate output is compared to a known value, which in this case, is the output of the system. The comparison is then used to calculate the error being minimized”); 
transmitting the analyzed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile (¶0 0121 of Bar_Zeev_717 “Once the above steps 600 through 618 have been performed, the hub 12 may transmit the determined information to the one or more processing units 4 in step 626. The information transmitted in step 626 includes transmission of the scene map to the ; and
performing mirroring the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of interest despite the interest, and when the user views the object of interest for more than a threshold amount of time (¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”¶0055 of Vajapey “More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object. For example, the system can determine or make a prediction of a location of the object in a subsequent video frame regardless of whether the object is visible in the subsequent video frame, and the object's identifier or ID can be recalled and placed around the predicted location of the object even in the case where the object disappears from view. The object being tracked can disappear from view if it moves out of the video frame or moves behind and is hidden by another object, such as when a car being tracked goes under a bridge. In video frames where the object being tracked is not visible, the bounding region is also not visible, but the object's identifier or ID is maintained by the system and can be recalled once the object becomes visible again.” ; ).  In addition, the same motivation is 
In the same field of endeavor, LU teaches pre-defined time intervals (¶0031 “The temporal proximity can include gaze points 30 in a predetermined time window or interval [T.sub.0, T.sub.1] relative to the dwelling point 24. For example, selected gaze points include the gaze points tracked in the time interval one second before the dwelling point. In another example, the selected gaze points include gaze points tracked in the time interval between one second before the dwelling point and a half second after the dwelling point. The gaze points are sampled frequently, e.g. 30 times per second. The predetermined interval, [T.sub.0, T.sub.1] is selected large enough to generate a suitable sampling or selection of the tracked gaze points 30. The predetermined time interval, [T.sub.0, T.sub.1] is determined in temporal proximity to the dwelling point 24, e.g. time before and/or after dwelling point fixation to locate the gaze points in spatial proximity to the ROI. The distribution of selected gaze points provides more information, e.g. variance, than an input of a single location indicating the ROI”), highlighting the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time(¶0039 “With reference to FIG. 5, the exemplary medical image with an initial boundary 70 based on the filtered gaze points 60 is illustrated. The boundary identifier 36 generates the boundary using an active contour model or algorithm, and/or a level set algorithm. The algorithms convert the spatial points with pixel values represented by the gaze points or filtered gaze points to a continuous boundary. The initial boundary 70 can be displayed on the display device 20. In the exemplary medical image, the initial boundary 70 is represented as a ,
Therefore, in combination of  SEDER, Bar_Zeev_717, Vajapey, and Tillman, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an augmented reality image representing the portion of the occluded object of SEDER with highlight boundary region based on gaze point as seen in LU because this modification would contrast with the displayed image (¶0031 of LU). SEDER, Bar_Zeev_717, Vajapey, Tillman and LU are understood to be silent on the remaining limitations of claim 4.
In the same field of endeavor, Gauglitz teaches  transmitting the analyzed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile;  displaying a content of the object of interest based on the analyzed data, on the another augmented reality (AR) device (¶0026 “This AR solution enables collaboration between two collaborators in different physical locations. As described herein, a first collaborator is described as being located in physical location A, and may be referred to as a "local user" or "local collaborator." Similarly, a second his AR solution enables the remote collaborator to communicate information with visual or spatial reference to physical objects in physical location A, where the information is sent from the remote collaborator to the collaborator in this physical location A. The visual and/or spatial reference information may include identifying objects, locations, directions, or spatial instructions by creating annotations, where the annotations are transmitted to the collaborator in physical location A and visualized using appropriate display technology. For example, the AR solution may include a visual display for the collaborator in physical location A, where the annotations are overlaid onto and anchored to the respective real world object or location.”); and  performing mirroring the content of the object of interest displayed on one or more computing devices, on the AR device (¶0064 “In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3)”)
Therefore, SEDER, Bar_Zeev_717, Vajapey, Tillman and LU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an augmented reality image representing the portion of the occluded object as seen in SEDER with sharing display content of image between local user’s and remote’s user  as seen in Gauglitz because this 
Thus, the combination of SEDER, Bar_Zeev_717, Vajapey, Tillman, LU and Gauglitz teaches wherein the method further comprises: storing, in a database, the recorded field of view, pre-defined time intervals, pre-defined object categories, and data related to the one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects; rendering positioning of the content on the AR device based on gaze of the user, user's preferences, and current view content; highlighting the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time; detecting and recognizing the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network; transmitting the analyzed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile; displaying a content of the object of interest based on the analyzed data, on the another augmented reality (AR) device; and 4Appln. No.: 16/796,318 performing mirroring the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of interest despite the interest, and when the user views the object of interest for more than a threshold amount of time.
3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) in view of Bar-Zeev et al, U.S Patent Application Publication No. 20160267717 (“Bar-Zeev_717”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of Tillman, U.S Patent Application Publication No. 20190007750 (“Tillman”)  further in view of Hamza et al, U.S Patent Application Publication No. 20090214080 (“Hamza”)
Regarding claim 9, SEDER, Bar_Zeev_717, Vajapey, Tillman teach the method of claim 1, wherein the displaying the content of the object of interest comprises displaying a segment of the object of interest, or a modified version of the object of interest, on the AR device (¶0040 of Vajapey “ In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of  wherein the modified version of the object of interest is generated by filtering and enhancement of the object of interest and wherein the filtering and enhancement of the  object of interest comprises filtering and enhancing an image, a video, augmented information related to the object of interest, and combinations thereof (¶0025 of SEDER “In step 35, edge blending filtering is applied to blend the luminance of the edges of the virtual image at the pillar's edges to the real world scene. The luminance is reduced by a predetermined percentage (e.g., 50%) at the pillar's edge by applying Gaussian to minimize stark and distracting luminance discontinuity at the edges.”; ¶0041 of Bar_Zeev_717 “ A mask of alpha values can be used from a rendering pipeline, after z-buffering with proxies for real-world objects. When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects as explained below. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object. If the virtual object is (virtually) behind a real-world object, then the opacity should be off, as well as any color for that pixel, so the user will only see the real-world object for that corresponding area (a pixel or more in size) of real light. Coverage would be on a pixel-by-pixel basis, so the system could handle the case of part of a virtual object being in front of a real-world object, part of the virtual object being behind the real-world object, and part of the virtual object being .  In addition, the same motivation is used as the rejection for claim 1. SEDER, Bar_Zeev_717, Vajapey, Tillman are understood to be silent on the remaining limitations of claim 9.
In the same field of endeavor, Hamza teaches wherein the modified version of the object of interest is generated by filtering and enhancement of the segment of the object of interest, and wherein the filtering and enhancement of the segment of object of interest comprises filtering and enhancing an image, a video and combinations thereof (¶0026-0027 “ Analysis module 130, at least in the illustrated embodiment, includes an image enhancement sector 1310, an adaptive threshold sector 1320, and a profile filter sector 1330. Since the images captured by camera 110 may contain noise (e.g., flicker noise, electronic noise, coding artifacts, quantization artifacts during digitization, etc.) that can influence the accuracy of the runway segmentation, image enhancement sector 1310 comprises one or more filters (e.g., a Median Filter, a Gaussian filter with zero average, etc) to filter the noise from the captured images. [0027] More advanced filters applying an edge-preserving smoothing algorithm are available in the art and various embodiments of the invention contemplate such advanced edge-preserving smoothing algorithms. For example, one filter may use multi-peak histogram equalization where mid-nodes are locally determined and the affected regions (i.e. regions with contracted contrast) are substituted with generalized histogram intensities. Another filter may use a Kuwahara filter where a square 
Therefore, in combination of SEDER, Bar_Zeev_717, Vajapey, Tillman,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an augmented reality image representing the portion of the occluded object of SEDER and determining disappearance of the object of interest in a frame of Vajapey with applying filtering and enhancement to image segmentation as seen in Hamza because this modification would filter the noise from the captured images and enhance the contrast of the captured ROI to bring uniformity into the analysis (¶0026, ¶0028 of Hamza)
Thus, the combination of SEDER, Bar_Zeev_717, Vajapey, Tillman and Hamza teaches wherein the displaying the content of the object of interest comprises displaying a segment of the object of interest, or a modified version of the object of interest, on the AR device, wherein the modified version of the object of interest is generated by filtering and enhancement of the segment of the object of interest, and wherein the filtering and enhancement of the segment of object of interest comprises filtering and enhancing an image, a video, augmented information related to the object of interest, and combinations thereof.
4.	Claims 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) in view of Bar-Zeev et al, U.S Patent Application Publication No. 20160267717 (“Bar-Zeev_717”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of Tillman, U.S Patent Application Publication No. 20190007750 (“Tillman”)  further in view of DEVKAR et al, U.S Patent Application Publication No. 20160219036 (“DEVKAR”)
Regarding independent claim 11, SEDER teaches a computer implemented system for displaying contents on an augmented reality (AR) device (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18”), the system comprising:
a display (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18”);
first processor, wherein the first processor is configured to: (¶0013 “A processor 14 may be a standalone processor, a shared processor, or a processor that 
 capture a field of view of a user (¶0011 “The image capture device 12 may include a camera or camera system that captured images exterior of the vehicle, and more specifically, images that the driver would be viewing through the front windshield or sidelights (i.e., side window). The image capture device may include, but is not limited to, a three dimensional (3D) camera or a stereo camera. Preferably, the image capture device captures 3D images or is capable of capturing images in 3D or providing images that can be processed into 3D images.”)
track a vision of the user towards one or more objects in the recorded field of view (¶0016 “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere. The head tracker 18 may include a device mounted in the vehicle the monitors either the location of the head or the gaze of the eyes. The head tracker 18 may also be integrated with the waveguide HUD 16 if augmented reality glasses are utilized. In this scenario, an eye tracker would be integrated as part of the spectacles for tracking movements of the eye”); identify disappearance of the determined object of interest in the recorded field of view (¶0010 “FIG. 1 illustrates a block diagram of the ; 
generate analyzed data, and wherein the display displays a content of the object of interest based on the analyzed data, on the AR device (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar. As a result, the augmented reality display system 10 supplements the occluded portion of the object and a holographic display is projected on an image plane beyond the A-pillar so as to supplement portions of the occluded object), wherein the processor is further configured to:
 identify whether the disappearance of the object of interest in the recorded field of view is intentional disappearance or un-intentional disappearance based on movement of the vision of the user (¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.” Where determining whether the occupant is looking in the direction of the vehicle component occluding the object is considered as un-intentional disappearance or whether the occupant is looking elsewhere is considered intentional disappearance), and in case that the disappearance of the object of interest is the intentional disappearance, identify whether the intentional disappearance is intentional disappearance based on a lack of interest of the user or intentional disappearance despite the interest of the user (¶0026 “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36” where driver is not looking at an A-pillar for at least a predetermined period of time is considered as intentional disappearance based on a lack of interest of the user and the driver is looking away from A-pillar is considered as intentional disappearance despite the interest of the user) SEDER is understood to be silent on the remaining limitations of claim 11.
In the same field of endeavor, Bar-Zeev_717 teaches a computer implemented system for displaying contents on an augmented reality (AR) device (Figs 1, Fig.6), the system comprising: a memory; a display; a first processor configured to cooperate with the memory(¶0048 as shown in Fig.4 “…..Control circuit 200 includes processor 210, memory controller 212 in communication with memory 214 (e.g., D-RAM), camera interface 216, camera buffer 218, display driver 220, display formatter 222, timing generator 226, display out interface 228, and display in interface 230.”), wherein the first processor is configured to:
capture a field of view of a user (¶0030 “Hub computing system 12 further includes a capture device 20 for capturing image data from portions of a scene within its field of view (FOV). As used herein, a scene is the environment in which the users move  
record the captured field of view (¶0061 “Capture device 20 may further include a memory 434 that may store the instructions that are executed by processor 432, images or frames of images captured by the 3-D camera and/or RGB camera, or any other suitable information, images, or the like”),
track a vision of the user towards one or more objects in the recorded field of view (¶0111-0112 “It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking. [0112] In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”) ,Appln. No.: 16/796,318 wherein the system further comprises a server configured to cooperate with the AR device and the first processor, wherein the server comprises a second processor configured to: (¶0028 “..The processing unit 4 may include much of the computing power used to operate head mounted display device 2. In embodiments, the processing unit 4 communicates wirelessly (e.g., WiFi, Bluetooth, infra-red, or other wireless communication means) to one or more hub computing systems 12. As explained hereinafter, hub computing system 12 may be omitted in further embodiments to provide a completely mobile mixed reality experience using only the head mounted displays and processing units 4. [0029] Hub computing system 12 may be a computer, a gaming system or console, or the like. According to an example embodiment, the hub computing system 12 may include hardware components and/or software components such that hub computing system 12 may be used to execute applications such as gaming applications, non-gaming applications, or the like. In one embodiment, hub computing system 12 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing the processes described herein.”):
determine an object of interest in the recorded field of view (¶0112” In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”.”),
 identify a frame indicating disappearance of the determined object of interest in the recorded field of view (¶0089 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. However, the display of virtual objects to a user as the user moves his head is a more difficult problem. In an example where a user is looking at a stationary virtual object in his FOV, if the user moves his head left to move the FOV left, the display of the virtual object needs to be shifted to the right by an amount of the user's FOV shift, so that the net effect is that the virtual three-dimensional object remains stationary within the FOV. It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the scene, possibly occluding a user's view of objects in the scene.; ¶0 0140 “Referring again to FIG. 9, using the extrapolated positions of objects at time t+X ms, the processing unit 4 may next determine occlusions and shading in the user's predicted FOV in step 644. In particular, the screen map has x, y and z positions of all objects in the scene, including moving and non-moving objects and the virtual objects. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are user-specific.” Where the object fully occludes the user’s 
In the same field of endeavor, Vajapey teaches wherein the system further comprises a server configured to cooperate with the AR device and the first processor, wherein the server comprises a second processor configured to:  (¶0101] As shown in FIG. 10, information related to the object being tracked is sent to a remote server (e.g., Server 1034) via a network (e.g., Network 1025). The information sent to Server 1034 includes, for example, a sequence of video frames, an image number in the sequence (e.g., video frame number 6 out of a series of 120 video frames as shown in FIG. 4), and coordinates associated with an annotation or box around the object being tracked. In some embodiments, as an annotation is made or a box is drawn around an object, an object identifier or ID is associated with the annotation or box, and a post is sent to Server 1034 via Network 1025.”; ¶0097 “The technique disclosed herein can be implemented as a standalone system or a browser-based, online system comprising a client in communication with a remote server via a network. In particular, method embodiments of the disclosed technique may execute solely upon CPU 102 of FIG. 1, or may be performed across a network such as the Internet, intranet networks, or local area networks, in conjunction with a remote CPU that shares a portion of the processing. FIG. 10 depicts a block diagram of a system used in some embodiments to 
determine an object of interest in the recorded field of view (¶0147 “In the example shown, a tracker (or in some cases, a plurality of trackers) is applied to provide a prediction of a location of the object in the second video frame, which is displayed by the system as a second bounding region in the second video frame. A user can view a display of the second video frame that includes the second bounding region and readjust the second bounding region to more accurately track the object of interest. In this manner, the system receives a human input (e.g., the user adjustment of the second bounding region) and the tracker or at least one of a plurality of trackers can take into account the nature of that human input. For instance, by determining a difference between its prediction associated with the second bounding region and the user adjustment and attempting to minimize that difference in a next iteration, the tracker applies human feedback to iterate and improve on future predictions of the location of the object in subsequent frames.”), identify a frame indicating disappearance of the determined object of interest in the recorded field of view(¶0056 “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”), and analyze the identified frame based on at least one disappearance of the object of interest (¶0056 “…. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0057 “In some embodiments, data collected and returned or output by the system is used to train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”), and generate analyzed data(¶0055 “ More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first  wherein the second processor is further configured to: wherein the second processor is further configured to: identify whether the disappearance of the object of interest in the recorded field of view (¶0055 of Vajapey “More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object. For example, the system can determine or make a prediction of a location of the object in a subsequent video frame regardless of whether the object is visible in the subsequent video frame, and the object's identifier or ID can be recalled and placed around the predicted location of the object even in the case where the object disappears from view. The object being tracked can disappear from view if it moves out of the video frame or moves behind and is hidden by another object, such as when a car being tracked goes under a bridge” ¶0056 of Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”) In addition, the same motivation is used as the rejection for claim 1.  SEDER ,Bar_Zeev_717, Vajapey are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Tillman teaches wherein the display displays a content of the object of interest based on the analyzed data, on the AR device, wherein the second processor is further configured to: display the content of the object of interest based on the intentional disappearance despite the interest of the user (¶0030 “Referring now to FIG. 3A, this depicts another example view 200' of what is seen by the user 212 of FIGS. 2A and 2B through the augmented reality device 214 according to an illustrative embodiment. This view 200' now includes door 216, lamp 208 and plant 210 and excludes television screen 202 (FIG. 3B depicts another top-down graphical representation (corresponding to FIG. 3A) of the user 212 in the room 250. This view 200' includes augmented reality element 302. Augmented reality element 300 does not physically exist in the room but, rather, is displayed in the user's field of view. In this example, augmented reality element 302 replaces augmented In this example, augmented reality element 300 replicates the content of what is being displayed on television 202 (which is now outside the field of view of the user 212). Thus, in this embodiment, when the user looks away from the television (for instance, to go to a different room or to talk to a person sitting next to him or her) augmented reality element 302 is presented so that the user does not miss the content being presented on the television. In one example, when the user once again has the television in his or her field of view, the display can be returned to that such as shown in FIG. 2A.”) In addition, the same motivation is used as the rejection for claim 1. SEDER, Bar_Zeev_717, Vajapey, and Tillman are understood to be silent on the remaining limitations of claim 11.
in the same field of endeavor, DEVKAR teaches  a memory configured to store pre-defined rules; a first processor configured to cooperate with the memory, wherein the first processor is configured to generate system processing commands based on pre-defined rules (¶0006 “0006] Embodiments of the present disclosure present technological improvements as solutions to one or more of the above-mentioned technical problems recognized by the inventors in conventional systems. For example, in one embodiment, a system for image based location specific password construction and authentication comprises a system repository configured to store a pre-determined set of rules and a system processor cooperating with the system repository to receive the stored rules in order to provide system processing commands based on the possessed functional elements. The system comprises a data storage repository that stores captured images, geographical locations and timestamps.”)
Therefore, in combination of SEDER, Bar_Zeev_717, Vajapey, and Tillman, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating an augmented reality image representing the portion of the occluded object of SEDER  with storing pre-determined set of rules and provide system commands as seen in SONI because this modification would provide one-time image based authentication (abstract of DEVKAR)
Thus, the combination of SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teaches a computer implemented system for displaying contents on an augmented reality (AR) device, the system comprising: a memory configured to store pre-defined rules; a display; a first processor configured to cooperate with the memory, wherein the first processor is configured to: generate system processing commands based on pre-defined rules; capture a field of view of a user; record the captured field of view, and  track a vision of the user towards one or more objects in the recorded field of view,Appln. No.: 16/796,318 wherein the system further comprises a server configured to cooperate with the AR device and the first processor, wherein the server comprises a second processor configured to: determine an object of interest in the recorded field of view, identify a frame indicating disappearance of the determined object of interest in the recorded field of view, and analyze the identified frame based on at least one disappearance of the object of interest, and generate analyzed data, and wherein the display displays a content of the object of interest based on the analyzed data, on the AR device, wherein the second processor is further configured to: identify whether the disappearance of the object of interest in the recorded field of view is intentional disappearance or un-intentional disappearance based on movement of the vision of the user, and in case that the disappearance of the object of interest is the intentional disappearance, identify whether the intentional disappearance is intentional disappearance based on a lack of interest of the user or intentional disappearance despite the interest of the user, and display the content of the object of interest based on the intentional disappearance despite the interest of the user.
Regarding claim 12, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system of claim 11, wherein the second processor is further configured to determine the object of interest based on a direction of the vision of the user towards the object for a threshold time (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”; ¶0058 of Tillman “In other  if the viewer looks away from the television screen for more than a threshold period of time (e.g., 5 seconds, 10 seconds, 15 seconds, 20 seconds) then a "floating" augmented reality display can be presented in the user's field of view showing, for example, the game that he or she was watching. Such a feature can be useful when, for example, the user leaves a den or TV room to get food from the kitchen for a snack break or to take a bathroom break), and identify the intentional disappearance despite the interest of the user based on the direction of the vision of the user moving from the object of interest to another object in the AR device after the threshold time ((¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”¶0058 of Tillman “In other examples, while augmented reality displays can appear "fixed" above, below and/or or beside the television screen, if the viewer looks away from the television screen for more than a threshold period of time (e.g., 5 seconds, 10 seconds, 15 seconds, 20 seconds) then a Thus, in this embodiment, when the user looks away from the television (for instance, to go to a different room or to talk to a person sitting next to him or her) augmented reality element 302 is presented so that the user does not miss the content being presented on the television.” where user looks away more than a threshold time from television to talk to a person sitting next to him or her which is considered the direction of the vision of the user moving from the object of interest to another object) In addition, the same motivation is used as the rejection for claim 11.
Regarding claim 13, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system of claim 11, wherein the second processor is further configured to analyze the identified frame based on un-intentional disappearance by determining an obstruction between the user and the object of interest(¶0010 of he system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”; ¶0089 of Bar_Zeev_717 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. However, the display of virtual objects to a user as the user moves his head is a more difficult problem. In an example where a user is looking at a stationary virtual object in his FOV, if the user moves his head left to move the FOV left, the display of the virtual object needs to be shifted to the right by an amount of the user's FOV shift, so that the net effect is that the virtual three-dimensional object remains stationary within the FOV. It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the scene, possibly occluding a user's view of objects in the scene” ¶0140 of Bar_Zeev_717 “.. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”;), and identify the lack the interest of the user in the one or more objects (¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set 
Regarding claim 15, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system of claim 11, wherein the second processor is further configured to analyze the identified frame based on the un-intentional disappearance by determining an obstruction between the user and the object of interest (¶0010 of SEDER “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”), wherein the first processor is further configured to track the vision of the user based on at least one of parameters comprising an eye gaze, a direction of eye movement, a direction of head movement, dilation of pupils, a number of eye blinks, an angle of rotation of head, a speed of rotation of head, facial expression, widening of eye size, a pupil and iris movement, and voice recognition (¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the , and wherein the second processor is further configured to identify the frame based on a vision time and a threshold time (¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”)
Regarding claim 16, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system of claim 13, wherein the second processor is further configured to analyze the identified frame based on intentional disappearance (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In n some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”), wherein the second processor is further configured to: 
analyze a vision of the user with respect to the object of interest for a pre-defined time interval (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An ; 
identify intentional non-obstructive disappearance of the object of interest using an artificial intelligence based multi-parameter model, wherein the model comprises parameters related eye movement of the user, engagement level of the user, companions with the user, an object category¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”; ¶0108 of  Bar_Zeev_717 “In step 700, the calibrated image data for the scene is analyzed at the hub to determine both the user head position and a face unit vector  train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location rain or tune a machine learning model by taking the output data (e.g., in the form of pixel coordinates (x,y) like a pixel grid), and using the output data as a reference for an algorithm (e.g., a convolutional neural network) to tune function parameters of the model. One example of a convolutional neural network (CNN) has a series of linear functions that all compute outputs based on inputs such as RGB pixel values and constant parameters that are tuned. In some cases, the pixel values and parameters are tuned by performing a back-propagation process. This back-propagation process attempts to minimize an error function by adjusting constants or weights on a series of functions whose aggregate output is compared to a known value, which in this case, is the output of the system. The comparison is then used to calculate the error being minimized  ); 
11 Appln. No.: 16/796,318 profile viewing data and data received from sensors for a threshold time(¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a ; and identify gaze at a pre-determined location of the AR device ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems , and 
wherein the second processor is further configured to compute a time required by the user for viewing the object of interest based on an object information ((¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”) In addition, the same motivation is used as the rejection for claim 11.
Regarding claim 17, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system of claim 11, wherein the display displays a content of the object of interest that comprises a segment of the object of interest, or a modified version of the object of interest, on the AR device (¶0023 of SEDER “In step 33, view port narrowing is applied. A size, determined by the dimensions of A-pillar, and distance to the A-pillar is determined for sizing the image accordingly. If glasses are used, a view port of the glasses is narrowed to project the augmented reality image of the occluded portion of the object onto the A-pillar. Similarly, if the waveguide HUD is disposed on A-pillar, then the portion of the occluded object is narrowed to accommodate the size of the A-pillar. Image processing will be applied to the image such that only the portion of the occlusion is displayed on the A-pillar and the image displayed is trimmed in size so that the depth of the virtual image blends with the real world image seen through the front windshield and side window.” 0040 of Vajapey “ In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Other appropriate shapes can be used. In some embodiments, the disclosed method and 
Regarding claim 18, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system oclaim 16, wherein the second processor is configured to compute the time required by the user to view the object of interest based on a total time required by the user to view the object of interest and duration for which the user has viewed the object of interest before disappearance(¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”) In addition, the same motivation is used as the rejection for claim 11.
Regarding claim 19, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system of claim 11, wherein the first processor is further configured to track the vision of the user by identifying eye gaze, direction of eye movement, dilation of pupils, a number of eye blinks, facial expression, widening of eye size, or pupil and iris movement, wherein the first processor is further configured to track direction of head movement, an angle of rotation of head, or speed of rotation of head(¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”; ¶0111 of Bar-Zeev_717” It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking.”), and 12 Appln. No.: 16/796,318wherein thefirst processor is further configured to track voice recognition of the user (¶0083 of Tillman “The UI 904 can also include an audio system 912 that utilizes audio technology for conveying low volume audio (such as audio heard in proximity of a human ear) and high volume audio (such as speakerphone for hands free operation). The audio system 912 can further include a microphone for receiving audible signals of an end user. The audio system 912 can also be used for voice recognition applications. The UI 904 can further include an image sensor 913 such as a charged coupled device (CCD) camera for capturing still or moving images.”) In addition, the same motivation is used as the rejection for claim 11.
5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) in view of Bar-Zeev et al, U.S Patent Application Publication No. 20160267717 (“Bar-Zeev_717”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of Tillman, U.S Patent Application Publication No. 20190007750 (“Tillman”)  further in view of DEVKAR et al, U.S Patent Application Publication No. 20160219036 (“DEVKAR”) further in view of LU et al, U.S Patent Application Publication No. 20170242481 (“LU”) further in view of Gauglitz et al, U.S Patent Application Publication No. 2016035838 (“Gauglitz”)
Regarding claim 14, SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR teach the system of claim 11, wherein the system further comprises:
a database configured to store the recorded field of view(¶0049 of Bar_Zeev_717 “ In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another stores images received from the room-facing cameras in camera buffer 218. Display driver 220 will drive microdisplay 120.”), pre-defined time interval (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”), pre-defined object categories (¶0040 of Vajapey, “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or , and data related to the one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects (¶0049 of Bar_Zeev_717 “In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the two room-facing cameras 112 and stores images received from the room-facing cameras in camera buffer 218”;  ¶0131 of Bar_Zeev_717 “In addition to or instead of steps 764 and 768, the processing unit 4 may perform a step 770 of using the current FOV data as ground truth for the head mounted display device 2, as indicated by the head mounted display device 2 and/or hub 12. The processing unit 104 may then apply The IMU unit 132 may provide kinematic measurements such as velocity, acceleration and jerk for movement of the head mounted display device 2 in six degrees of freedom: translation along three axes and rotation about three axes. Using these measurements for a current time period, it is a straightforward extrapolation to determine a net change from the current FOV position to a final field of view X ms into the future. Using the data from steps 764, 768 and 770, the final FOV at time t+X ms may be extrapolated in step 772..”), wherein the first processor is further configured to render positioning of the content on the AR device based on gaze of the user, preferences of the user, and current view content (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”; ¶0041 of Vajapey “ A series of video frames obtained from pre-processing the video is loaded to provide the video frames in a sequential order. A user can choose to start on any video frame in the series as a "first video frame" in which the user selects or  wherein the second processor is further configured to detect and recognize the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network(¶0073 of Vajapey “ In some instances, the data output by the system is used to train or tune a machine learning model by taking the output data (e.g., in the form of pixel coordinates (x,y) like a pixel grid), and using the output data as a reference for an algorithm (e.g., a convolutional neural network) to tune function parameters of the model. One example of a convolutional neural network (CNN) has a series of linear functions that all compute outputs based on inputs such as RGB pixel values and constant parameters that are tuned. In some cases, the pixel values and parameters are tuned by performing a back-propagation process. This back-propagation process attempts to minimize an error function by adjusting constants or weights on a series of functions whose aggregate output is compared to a known value, which in this case, is the output of the system. The comparison is then used to calculate the error being minimized”),wherein the server further comprises a transmitter configured to transmit the analyzed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile (¶0 0121 of Bar_Zeev_717 “Once the above steps 600 through 618 have  wherein the display highlights the object of interest (¶0040 of Vajapey “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Other appropriate shapes can be used. In some embodiments, the disclosed method and system are used to perform not just  gaze at a pre-defined location in the AR device( ¶0016 of SEDER “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere. The head tracker 18 may include a device mounted in the vehicle the monitors either the location of the head or the gaze of the eyes. The head tracker 18 may also be integrated with the waveguide HUD 16 if augmented reality glasses are utilized. In this scenario, an eye tracker would be integrated as part of the spectacles for tracking movements of the eye”), and a threshold time(¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the  and wherein the display performs mirroring of the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of 10Appln. No.: 16/796,318 interest despite the interest, and when the user views the object of interest for more than a threshold amount of time(¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”¶0055 of Vajapey “More specifically, an object the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object. For example, the system can determine or make a prediction of a location of the object in a subsequent video frame regardless of whether the object is visible in the subsequent video frame, and the object's identifier or ID can be recalled and placed around the predicted location of the object even in the case where the object disappears from view. The object being tracked can disappear from view if it moves out of the video frame or moves behind and is hidden by another object, such as when a car being tracked goes under a bridge. In video frames where the object being tracked is not visible, the bounding region is also not visible, but the object's identifier or ID is maintained by the system and can be recalled once the object becomes visible again.” ; ).  In addition, the same motivation is used as the rejection for claim 1. SEDER, Bar_Zeev_717, Vajapey, and Tillman are understood to be silent on the remaining limitations of claim 14.
In the same field of endeavor, LU teaches pre-defined time intervals (¶0031 “The temporal proximity can include gaze points 30 in a predetermined time window or interval [T.sub.0, T.sub.1] relative to the dwelling point 24. For example, selected gaze points include the gaze points tracked in the time interval one second before the dwelling point. In another example, the selected gaze points include gaze points tracked in the time interval between one second before the dwelling point and a half second wherein the display highlights the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time (¶0039 “With reference to FIG. 5, the exemplary medical image with an initial boundary 70 based on the filtered gaze points 60 is illustrated. The boundary identifier 36 generates the boundary using an active contour model or algorithm, and/or a level set algorithm. The algorithms convert the spatial points with pixel values represented by the gaze points or filtered gaze points to a continuous boundary. The initial boundary 70 can be displayed on the display device 20. In the exemplary medical image, the initial boundary 70 is represented as a continuously bounded region with a broad line in a checkerboard pattern. The initial boundary 70 can be represented with different textures, colors, highlight, etc., which contrast with the displayed image 14.”; ¶0044 “In a step or by a module 96, gaze points 30 are selected from the generated gaze points 30 corresponding to the ROI 25 of the displayed image 14. An input from one or more input devices 22 determines the dwelling point 24. The input fixes a point spatially and temporally. A corresponding predetermined time interval is used for selecting gaze  
Therefore, in combination of  SEDER, Bar_Zeev_717, Vajapey, Tillman and DEVKAR, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an augmented reality image representing the portion of the occluded object of SEDER with highlight boundary region based on gaze point as seen in LU because this modification would contrast with the displayed image (¶0031 of LU). SEDER, Bar_Zeev_717, Vajapey, Tillman, DEVKAR and LU are understood to be silent on the remaining limitations of claim 14.
In the same field of endeavor, Gauglitz teaches  wherein the server further comprises a transmitter configured to transmit the analyzed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile.;  displaying a content of the object of interest based on the analyzed data, on the another augmented reality (AR) device (¶0026 “This AR solution enables collaboration between two collaborators in different physical locations. As described herein, a first collaborator is described as being located in physical location A, and may be referred to as a "local user" or "local collaborator." Similarly, a second collaborator is described as being located in physical location B, and may be referred to as a "remote user" or "remote collaborator." This AR solution enables the remote collaborator to control his or her viewpoint of physical location A, such as by adjusting camera controls or other viewpoint adjustments. This AR solution enables the remote collaborator to communicate information with visual or spatial reference to physical objects in physical location A, where the information is sent from the remote collaborator to the collaborator in this physical location A. The visual and/or spatial reference information may include identifying objects, locations, directions, or spatial instructions by creating annotations, where the annotations are transmitted to the collaborator in physical location A and visualized using appropriate display technology. For example, the AR solution may include a visual display for the collaborator in physical location A, where the annotations are overlaid onto and anchored to the respective real world object or location.”), and wherein the display performs mirroring of the content of the object of interest displayed on one or more computing devices, on the AR device (¶0064 “In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3)”)
Therefore, SEDER, Bar_Zeev_717, Vajapey, Tillman, DEVKAR and LU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generating an augmented reality image representing the portion of the occluded object as seen in SEDER with sharing display content of image between local user’s and remote’s user  as seen in Gauglitz because this modification would support an augmented shared visual space for live mobile remote collaboration on physical tasks (¶0032 of Gauglitz)
Thus, the combination of SEDER, Bar_Zeev_717, Vajapey, Tillman, DEVKAR, LU and Gauglitz teaches wherein the system further comprises: 9Appln. No.: 16/796,318a database configured to store the recorded field of view, pre-defined time intervals, re-defined object categories, and data related to the one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects, wherein the first processor is further configured to render positioning of the content on the AR device based on gaze of the user, preferences of the user, and current view content, wherein the second processor is further configured to detect and recognize the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network, wherein the server further comprises a transmitter configured to transmit the analyzed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile. wherein the display highlights the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time, the display displays a content of the object of interest based on the analyzed data, on the another augmented reality (AR) device, and wherein the display performs mirroring of the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of 10Appln. No.: 16/796,318 interest despite the interest, and when the user views the object of interest for more than a threshold amount of time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619